 In the Matter Of KEARNEY & TRECKER CORPORATIONandINTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLE-MENTWORKERS OF AMERICA (UAW-CIO)Case No. 1,9-R-673.-Decided' JanuaPy 19, 1945Lam from, Tighe, Englehard c0 Peck,byMr. Leon B. Lam from,ofMilwaukee, Wis., andMr. C. F. Enroth,ofWest Allis, Wis., for theCompany.Messrs. Max RaskinandFranklin E. Blake,of Milwaukee, Wis., forthe CIO.Mr. George Gratz,of Milwaukee, Wis., andMr. P. L. Siemiller,ofChicago, Ill., for the IAM.Messrs. D. C. MonteandCharles R. Kramp,of Milwaukee, Wis., forthe EIU.Mr. G. Hallstrom,of Chicago, Ill., for the Pattern Makers.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly-filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO), herein, called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kearney & Trecker Corporation,' West Allis, Wisconsin,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John R. Hill,Trial Examiner. Said hearing was held at Milwaukee, Wisconsin, onNovember 30, and December 1, 1944. The Company, the CIO, theInternational Association of Machinists, District No. 10, A. F. of L.,herein called the IAM, the Employees Independent Union at Kearney& Trecker Corporation (CUA), herein called the EIU, and the PatternMakers League of North America; Milwaukee Association, A. F. of L.,The Company was incorrectly designated in the petiiton and the Notice of Hearingas "Kearney-Trecker Corporation."This designation was amended at the hearing,-withoutobjection,to "Kearney & Trecker Corporation."60 N. L.R. B., No. 28.148 KEARNEY & TRECKER CORPORATION149"herein called the Pattern Makers,' appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on ,theissues.At the hearing the Company moved to dismiss the petition, orin the alternative, to have the election stayed until the cessation ofhostilities and the return of its employees in the armed services.Rul-ing onthe motion was reserved for the Board. For reasons stated, themotion is hereby denied.3The Trial Examiner's, -rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Subsequent to the hearing the Company filed a request with the Boardfor oral argument.The request is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKearney & Trecker Corporation, a Wisconsin corporation, with itsplant located at West Allis, Wisconsin, is engaged in the manufactureof milling machines and related parts.During the year 1943 theCompany used raw materials consisting of gray iron, steel castings,and various other metals and materials, of an approximately value of$13,000,000, approximately 50 percent of which came from points out-side the State of Wisconsin.During the same period the Companymanufactured finished products of an approximate value of $50,000,000,approximately 95 percent of which was shipped to purchasers out-side the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America (UAW-CIO), affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.International Association of Machinists, District No. 10, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.Employees Independent Union at Kearney & Trecker Corporation,affiliated with the Confederated Unions of America, is a labor organi-zation admitting to membership employees of the Company.2 The PatternMakers was servedwith Noticeof Hearing and appeared at the hearingto protect its interests.The partiesagreed to exclude the pattern makers and patternmaker'sapprenticesfrom the appropriateunit and as a result thereof the PatternMakers evinced no furher interest in the hearing.8We have considered a similar contention in other cases and found it to be withoutmerit.SeeMatter ofMine Safety Appliances Co., Gallery Plant,55 N. L. R. B. 1190. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of the Company'semployees until the CIO has been certified by the Board in an appro-priate unit.4A statement of a Board agent introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould comprise all the production and maintenance employees atthe Company's West Allis, Wisconsin, plant, including those em-ployees listed in Appendix A, but excluding those employees listedin Appendix B.6 - The parties disagree as to,the following specificcategories :4On May 12, 1942, the Company and EIU entered into a collective bargaining contractwhich provided that it should be in force until 3 months after the declaration of anarmistice or peace with the Axis Powers.Neither the Company nor the EIU contendsthat the presently existing contract constitutes a bar to a present determination ofrepresenativesThe Field Examiner reported that the CIO submitted 861 membership cards ; that thenames of 762 persons appearing on the cards were listed on the Company'spay roll asof September 22, 1944, which contained the names of 2,464 employees in the unit claimed ;and that of the cards, 1 was dated in August 1941, 1 In January 1942, 7 in 1943, 199 fromJanuary to June 1944, 304 from July to November 1944, and 250 were undated.The IAM submitted 241 cards ; the names of 230 persons appearing thereon were listedon the Company's pay roll as of September 22, 1944, and of the cards, 11 were dated indune 1944, 20 from July to November 1944, and 199 were undated. At the hearing theIAM submitted an additional 251 cards, of which 6 were dated in May 1944, 5 in Septem-,ber 1944, 51 in October 1944, and 189 in November 1944The CIO also submitted atthe hearing an additional 50 cards, of which 47 were dated in November 1944, and 5 wereundatedThe Company objected to the admission of these additional cards in evidence onthe ground that the cards liad not been checked against the pay roll.We find the ob-jection of the Company to be without merit. As we have frequently stated, authorizationof membership cards are required not as proof of the precise number of employees whodesire to be represented by a labor organization,or as a basisfor determining the appro-priate representative, but simply to provide a reasonable safeguard against the indiscrimi-nate institution of representation proceedings by labor organizations which might havelittle or no membership in the unit claimed to be appropriate. SeeMatterof SylvaniaElectric Products, Inc,59 N. L. R. B. 1298The EIU relies on its contract as proof of its representation Interest.e Altliough the Company does not contend that its contract with the EIUis a bar toan election in the instant proceeding, it, nevertheless, maintains that the Board has no,authority to alter the unit as fixed by the contract between the Company and the EIUand that any such alteration would deprive the Conipariy of property without dueprocessof law.We find no merit to this contention. The existence of a previous contract doesnot necessarily fix the appropriate bargaining unit, but is merely one element in' thetotal situation to be considered along with many other relevant factors. SeeMatter of ClydeMallory Lines,15 N. L. R. B. 1008.0 KEARNEY & TRECKER CORPORATION151Plant lay-out men.The Company employs two plant lay-out mennn the plant-maintenance department (Department 74), who are,paid on an hourly basis, and spend approximately 60 percent of theirtime over a drafting board in the office of the general foreman ofthe plant maintenance department, where they prepare drawings,indicating the location of the machinery in the plant, and sketchesand specifications for alterations to the building.The remaining 40,percent-of their time is spent taking measurements in the plant toassist them in the making of these drawings.The CIO and theCompany would exclude them, while the IAM and EIU would includethem. Since the duties of these plant layout men appear to be similarto those of the draftsmen in the engineering department whom theparties would exclude, we shall exclude them.Sign painters and sign hanger (Sign Painting Department-De-partment 88).The Company employs two sign painters and one signhanger in the sign painting department from the IAM and EIU wouldinclude; the CIO exclude, while the Company takes no position.These employees are hourly rated.They paint and supply signs fortheWar Production Drive Committee to stimulate war productionwithin the plant.Two of these employees were transferred fromother departments for this work, while the third was hired from theoutside.Although the outline of their work is given to them by theWar Production Drive Committee, they receive authorization for theirsupplies and material from the head of the sign painting departmentwho is also head of the safety division and the management member oftheWar Production Drive Committee.The Company also employsproduction (spray) painters and painters in the plant 'maintenancedepartment whom the parties have agreed to include.We are of theopinion that the interests of the sign painters and the sign hanger aresimilar to those of the other painters, whom the parties agreed to in-clude; we shall include them.Time clerks.The, Company employs 22 time clerks 7 in its variousdepartments who work at desks adjacent to the foreman's office, checkand keep the time of the production employees, are paid on a salariedbasis, and are responsible to the paymaster who is the head of the pay-roll department.Their duties are almost exclusively clerical.TheCIO and IAM would include them, while the EIU and the Companywould exclude them.We shall exclude them.8Receiving clerks (Receiving and Stores Department-Department60).The Company employs two receiving clerks who work in theoffice of the general foreman, to whom they are responsible; are paid on4The terms time clerks and timekeepers appear to be used synonymously in therecord.8SeeMatter of Ingersoll 'Millinq Machine Company,59 N L R B 251 ;Matter ofSullivan Drydock & Repair Corporation,56 N L R B 582 152DECISIONSOF NATIONALLABOR RELATIONS BOARDa salaried basis', and whose duties are concerned entirely with the paperwork necessary to the proper receipt of material.The CIO and IAMwould include them, while the Company and EIU would exclude them.We shall include-them.,,Shipping clerk (Department 50).The Company employs one ship-ping clerk whom the CIO, IAM, and EIU would include and theCompany exclude.He is on the shipping department pay roll, is paidon an hourly basis, and performs the customary duties of such an em-ployee, including determination' of the type of packing= required' andthe method of shipment.While the shipping clerk receives instruc-tions from and is responsible to the traffic manager, he performs sub-stantially all of his duties in the shipping department, going to thetraffic manager's office solely to impart or receive information pertain-ing to bills of lading or other shipping papers.1°Although the Boardhas stated that it will include clerical employees in a unit comprisedprimarily of production and maintenance employees where it appearsthat they work in the plant and are in close contact with and underthe same supervision as the latter," it did not intend to.indicate therebythat the criteria thus adopted are the sole prerequisites to such in-clusion.Where the duties and interests of clerical employees, aremore closely aligned to those of the production employees than to theoffice clerical employees, the propriety of including them in the unitis not necessarily offset by the fact that they fall generally under officesupervision.We are of the opinion that the duties of the shippingclerk, like those of the receiving clerks whom we have above included,are sufficiently identifiable with those of the production and mainte-nance employees to warrant his inclusion in the same unit; we shallinclude him.Indentured apprentices (except patternmaker's apprentices).The Company employs 20 indentured apprentices who are in trainingto become journeymen mechanics.These apprentices are minors em-ployed by the Company under contracts of indenture subject to theapproval of the State Industrial Commission of Wisconsin, are ro-tated throughout various departments in the plant, attend schools ofinstruction, are paid more than the minimum wages prescribed bythe State Industrial Commission, and participate in the Company'sincentive wage plan.These apprentices are under the direction ofthe departmental foremen as to machine operation instructions and _work, but not as to discipline, which is retained by the apprenticesupervisor and the general foreman.The CIO and the IAM would0SeeMatter of Goodman Manufacturing Company,58 N. L R. B. 531.'0While the present shipping clerk's precedessor was on the office pay roll,his dutiesincluded elements in addition to those of the present shipping clerk.These additionalduties have since been assumed by the assistant traffic maanager.11 See footnote 9,supra.11 KEARNEY & TRECKER CORPORATION153include them, while the EIU and the Company would exclude them.We shall include them.12Power plant employees.The Company employs eight operatingengineers, three firemen, and one helper in the power plant, under thesupervision of the chief.engineer who has been excluded by agreement'of the parties, are on the salaried or office pay roll, and have not beenpreviously bargained for by the EIU. The operating engineers main-tain the power plant equipment, including the stokers, furnaces, com-pressors, and generators.The firemen whose duties are confined tothe operationnof the boilers, check the hoppers, the coal, the pressureand water level.They are assisted by the helpers.The Companywould exclude them solely because they are paid on a salaried basis.The CIO and the IAM would include them, while the EIU wouldexclude them.We are of the opinion that the interests of the powerplant employees in the instant proceeding lie with the production andmaintenance employees.Accordingly, we shall include them.We find that all production and maintenance employees of the Com-pany'sWest Allis, Wisconsin, plant, including indentured appren-tices (except pattern maker's apprentices), power plant employees,sign painters and the sign hanger (Department 88), receiving clerks(Department 60), shipping clerk (Department 50), and those em-ployees listed in Appendix A, but excluding plant lay-out men (De-partment 74), time clerks, employees listed in Appendix B, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.-V. THE DETERMINATION OP REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Company contends that, contrary to the present practice of theBoard, provision be made for balloting by former employees now inthe military services.For reasons stated in theMine Safety Appli-ances Co.case,13 we reject this contention.12 SeeMatter of Allis-Chalmers Manufacturing Company,54 N. L. R. B. 1487.13See footnote 3,supra. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company employs two Marquette University engineering stu-dents working on a part-time basis, as distinguished from those work-ing under a cooperative arrangement whom the parties have agreedto exclude.14The parties are in agreement, and we find, that thesepart-time employees have a sufficient interest in the results of theelection to justify their participation therein.Accordingly, we findthem eligible to vote.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kearney & TreckerCorporation,West Allis, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the.pay ,roll period immediately preceding the dateof this Direction, including part-time students; employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America (UAW-CIO), or by InternationalAssociation of Machinists, District No. 10, A. F. of L., or by EmployeesIndependent Union, for the purposes. of collective bargaining, or bynone of said organizations.15CHAIRMAN MILLIS 'took no part in the consideration of the aboveDecision and Direction of Election.14 See Appendix B.15The CIO,IAM,and EIU requested that they be designated on the ballot as set forthaboveThe request is hereby granted. KEARNEY & TRECKER CORPORATION155APPENDIX AAlignment ScrapersArbor Press OperatorsBox MakersCable SplicersChippersCranemenCrane Operators (Yard)Disc GrindersElectriciansFillersGarage MechanicsHelpersHeat TreatersInspectorsJanitorsLaboratory HelpersMachine CleanersMachine OilersMachine RepairmenMaterial Controller (Department21)Nick Grinders (Gears)Painters (Spray)ProductionClerk (Department20)PlatersPattern Storage Helpers (Depart-ment 68)SandersShot BlastersSawmenSet-up MenShipment Checkers (Department50)Shop Clerks (Departments 35, 42,and 44)Stock Order Clerks (Department63)Straightening Press. OperatorsTestersTool KeepersTool Makers (Bench)Tractor DriversTruck DriversWashing Machine OperatorsArborInspectorsAssemblersBench Hands(Machine Shop)BlacksmithsBurr FilersCarpentersChip Disposal EmployeesCrane InspectorsCraneRepairmenFiremen (Department 60)Gear InspectorsGroup LeadersHitchersInductionHardeningMachine.OperatorsJig Room Clerks(Department 64)Lay-Out Men(Departments 28and 62)Machine FlushersMachine OperatorsMaterial HandlersMillwrightsPainters(Brush)Plumbers & SteamfittersPolishersPattern Clerk(Department 68)Pattern Shellacker(Department68)Sand BlastersSalvage Inspectors -ScrapersSheet Metal WorkersShipment PackersSweepersStock Control Clerks(Depart-ment 60)Stationary Grinder OperatorsStraighteners(Department 30)Tool GrindersToolroom Machine OperatorsTruckers(Electric)Truckers (Hand)WashingBooth Employees (De-partment 42)Welders 156DECISIONSOF NATIONALLABOR RELATIONS BOARDAPF%NDIX B-Allemployees employed in the following Departments:77 (Engineering)79 (General Factory)80 (Purchasing)-81: (Cost and Payroll)82 (Methods and Standards)83 (Planning)84 (Safety)85 (Sales)Office Clerical Employees1685A (Traffic)85B (Production Service)86 (Administrative)87 (PersonnelRelations)87 (Medical)and88 (Employment)89 (Sub-contract)IndustrialPattern Makers and Pattern Maker's ApprenticesExpeditersStudents employed under co-operative agreement with MarquetteUniversity Engineering SchoolApprentice Supervisor (Department 78)Tool SupervisorChief Engineer (Department 69-Power Plant)General ForemenAssistant Foremen11Listed as office employees are engineers,draftsmen, secretaries,stenographers, ac-countants,bookkeepers,bookkeeping machine operators,general office machine operators,general office clerks, cost clerks, file clerks, production clerks, pricing clerks, purchasingclerks, sales correspondent,technical servicemen, telephone operators,time-study engineers,tool designers,traffic clerks,typists, billing clerks, Personnel Department men, generalsupervisory group and management.